 

Exhibit 10.1

 



Employment Agreement

 

This Employment Agreement (“Agreement”) is made in the State of Washington by
and between Mark Austin (“Employee”) and IsoRay, Inc. a Minnesota corporation
(the “Company”).

 

WHEREAS, the Company is engaged in the business of providing innovative
solutions for the treatment of malignancies using medical isotopes (the
“Business”); and

 

WHEREAS, the parties desire that the Company retain Employee under the terms and
conditions set forth in this Agreement: and

 

WHEREAS, the parties desire to express their mutual agreements, covenants,
promises, and understandings in a written agreement;

 

NOW THEREFORE, in consideration of the premises and the agreements, promises,
covenants, and provisions contained in this Agreement, the parties agree and
declare as follows:

 

1.       Employment. Effective July 24, 2017 (the “Effective Date”), the Company
hereby employs Employee and Employee accepts employment under the terms and
conditions of this Agreement.

 

2.       Position and Duties.

 

a.       Employee will faithfully and diligently serve the Company to the best
of his ability in his position as Controller, and in the performance of such
other duties and responsibilities as the Company may assign to him.

 

b.       Employee will devote his full professional time, attention, and
energies to the performance of his duties for the Company. and will not, during
his employment under this Agreement, engage in any other business activity,
whether or not for profit, except for passive investments in firms or businesses
that do not compete with the Company, without the advance written and signed
consent of the Company. Notwithstanding this Section 2b, Employee will be
permitted to serve as a director of not for profit and for profit businesses
that do not compete with the Company.

 

c.       Employee warrants that during the term of his employment under this
Agreement, he will not do any act or engage in any conduct, or permit, condone,
or acquiesce in any act or conduct of other persons, that he knew or should have
known could cause the Company to be in violation of any law or statute, and
Employee agrees to indemnify and hold the Company harmless against any and all
liabilities, claims, damages, fees, losses, and expenses of any kind or nature
whatsoever attributable directly or indirectly to a violation of this warranty.

 

d.       Employee agrees to relocate with Employee’s immediate family to the
Richland, Washington area on or before July 31, 2018. During the time period
July 24, 2017 through July 31, 2018, the Employee will agree to commute to the
Richland, Washington office Monday through Friday and work in the office. The
company will pay for commute expenses during the first 90 days. After 90 days,
the Employee will pay all commute expenses. The Employee will be required to
work in Richland, Washington 42 weeks a year.

 



 

 

 

e.       Employee agrees to comply with the policies and procedures of the
Company as may be adopted and changed from time to time, including without
limitation, those described in the Company’s employee handbook, and Code of
Conduct and Ethics. If this Agreement conflicts with such policies or
procedures, this Agreement will control.

 

f.       As an officer of the Company, Employee owes a duty of care and loyalty
to the Company as well as a duty to perform such duties in a manner that is in
the best interests of the Company.

 

3.       Compensation and Benefits. For and in consideration of all services
rendered under this Agreement, the Company will compensate Employee as follows:

 

a.       Salary. During the term of Employee’s employment under this Agreement,
Employee will be compensated on the basis of an annual salary of $160,000
(-Wages”), payable in accord with the Company’s standard payroll practices.

 

b.       Bonus. In addition to Employee’s base salary (Section 3.a), throughout
his employment, the Employee will be eligible to participate in the executive
bonus plan established by the Board (the “Quarterly Bonus”), based upon metrics
that will be established by the Board in its sole discretion. The Employee will
have the ability to earn up to 20% of his annual salary. If Employee becomes
entitled to a Quarterly Bonus for any calendar year under this Section 3.b, such
bonus shall be paid to him by the Company within forty-five (45) days after the
end of the calendar quarter in which Employee earned that bonus.

 

c.       Stock Options. Employee shall be eligible to participate in and receive
stock options as defined by the relevant plan. Employee will be issued 75.000
common stock options on the date employment begins. The options granted will
have an exercise price equal to the fair market value on the date of grant as
defined under the 2017 Plan and shall vest in one-fourth increments immediately
and in one-fourth increments thereafter on each anniversary date of this
Agreement.

 

d.       Expenses. The Company will reimburse Employee for all reasonable and
necessary expenses that Employee incurs in carrying out his duties under this
Agreement in accordance with the Company reimbursement policies as in effect
from time to time, provided that Employee presents to the Company from time to
time an itemized account of such expenses in such form as the Company may
require.

 

e.       Paid Time Off. Employee will accrue sick leave at the rate of 40 hours
per year and paid vacation at the rate of 120 hours per year, both accruing
bi-weekly.

 

f.       Relocation and Retention Bonus. If Employee complies with Section 2.d,
the Company will provide the Employee a lump sum payment of $10,000 (“Relocation
and Retention Bonus”), which is intended to help Employee with household and
family moving expenses. This will be reported to the IRS as wages on Employee’s
Form W-2. Employee further agrees to repay a pro rata portion of the Relocation
and Retention Bonus if Employee’s employment ends prior to twelve (12) months
from the date the Relocation and Retention Bonus is paid.

 



2 

 

 

4.       Term/Termination Of Employment.

 

a.       Initial Term. Employee’s employment under this Agreement will commence
on the Effective Date, and will continue for a period of three (3) years (the
“Initial Term”). Thereafter, this Agreement shall renew only upon thirty (30)
days written notice as provided in Section 4.b.

 

b.       Renewal. Unless at least thirty (30) days written notice prior to the
end of the Initial Term of the decision not to renew this Agreement by the
Company, and subject to the provisions for termination set forth below, the term
of Employee’s employment under this Agreement will extend thereafter for a
period of one year (the “Renewal Term”). Upon the expiration of each Renewal
Term and subject to the provisions for termination set forth below, the term of
Employee’s employment under this Agreement will require thirty (30) days written
notice of renewal for each successive Renewal Term of one-year.

 

c.       Termination. This Agreement and Employee’s employment may be terminated
by any of the following events:

 

i.       Expiration of the Initial Term or any Renewal Term without further
renewal of the term;

 

ii.       Mutual written agreement between Employee and the Company at any time;

 

iii.       Employee’s death;

 

iv.       Employee’s Disability which renders Employee unable to perform the
essential functions of Employee’s job even with reasonable accommodation.
-Disability” means a physical or mental condition entitling Employee to benefits
under the applicable long-term disability plan of the Company or any of its
Subsidiaries, or if no such plan exists, a “permanent and total disability”
(within the meaning of Section 22(e)(3) of the Internal Revenue Code of 1986, as
amended and the rules and regulations promulgated thereunder (the “Code”)) or as
determined by the Company in accordance with applicable laws. Notwithstanding
the foregoing, to the extent that (i) any payment under this Agreement is
payable solely upon the Employee’s Disability and (ii) such payment is treated
as “deferred compensation” for purposes of Code Section 409A, Disability shall
have the meaning provided in Section 1.409A-3(i)(4) of the Treasury Regulations.
“Subsidiary” means a corporation, partnership or other entity of which a
majority of the voting interests of such corporation, partnership or other
entity are at the time owned directly or indirectly through one or more
intermediaries or Subsidiaries, or both, by the Company.

 

v.       By the Company For Cause as defined in Section 4.d below;

 

vi.       Resignation by Employee without Good Reason as defined in Section 4.e
below;

 



3 

 

 

vii.       Termination without cause, which shall mean any termination of
employment by the Company which is not defined in Section 4.c.i through Section
4.c.vi above; or

 

viii.       Resignation by Employee with Good Reason.

 

d.       Termination For Cause. The Company may terminate Employee’s employment
under this Agreement immediately upon the occurrence of any of the following
events (each, a “For Cause” termination):

 

i.       Employee’s gross inattention to or neglect of, or gross negligence or
incompetence in the performance of, duties assigned to him under this Agreement;

 

ii.       Employee’s acceptance of any other employment;

 

iii.       Employee’s conviction by a court of or plea of guilty or nolo
contendere to fraud, dishonesty, or other acts of misconduct in rendering
services on behalf of the Company;

 

iv.       Any deliberate or unauthorized action or omission by Employee that
causes or may cause the Company to breach obligations under any contract;

 

v.       Employee’s material breach of any covenant, promise, provision, or
obligation of this Agreement.

 

vi.       Employee’s failure to meet conditions under Section 2.d.

 

e.       Voluntary Termination. Employee may voluntarily terminate his
employment hereunder by giving at least sixty (60) days prior written notice to
the Board of his intention to terminate employment. Such notice must specify the
end of a calendar month as the termination date. Notwithstanding the foregoing,
if Employee voluntarily terminates his employment hereunder for Good Reason (as
defined below) Employee shall be entitled to the severance benefits payable
under Section 5.b.i below. “Good Reason” shall mean, without Employee’s express
written consent a material, adverse change in the Employee’s title, authority,
duties or responsibilities (other than temporarily while Employee is physically
or mentally incapacitated or as required by applicable law). Employee cannot
terminate his employment for Good Reason unless he has provided written notice
to the Company of the existence of the circumstances providing grounds for
termination for Good Reason within twenty (20) days of the initial existence of
such grounds and the Company has had twenty (20) days from the date on which
such notice is provided to cure such circumstances. If the Company fails to cure
the event giving rise to Good Reason within the twenty (20) day cure period,
Employee may terminate his employment for Good Reason, provided that if Employee
does not terminate his employment for Good Reason within twenty (20) days after
the end of the Company’s twenty (20) day cure period, Employee will be deemed to
have waived his right to terminate for Good Reason with respect to such grounds.

 



4 

 

 

5.       Company’s Post-Termination Obligations.

 

a.       Termination under Sections 4.c.i, 4.c.iii, 4.c.iv, 4.c.v and 4.c.vi.

 

i.       If Employee’s employment terminates for any of the reasons set forth in
Sections 4.c.i, 4.c.iii, 4.c.iv, 4.c.v and 4.c.vi above, then the Company will
pay Employee (1) all accrued but unpaid Wages, based on Employee’s then current
base salary, through the termination date: (2) all approved, but unreimbursed,
business expenses, provided that a request for reimbursement of business
expenses is submitted in accordance with the Company’s policies and submitted
within five (5) business days of Employee’s termination date; and (3) all earned
and accrued but unpaid bonuses. Amounts payable pursuant to this Section 5.a.i
above shall be paid within thirty (30) days of the Employee’s termination date.

 

b.       Termination Under Sections 4.c.ii, 4.c.vii, and 4.c.viii.

 

i.       If Employee’s employment terminates for any of the reasons set forth in
Sections 4.c.ii, 4.c.vii, and 4.c.viii, and the Employee has complied with
Section 2.d above, then the Company will pay Employee (1) all accrued but unpaid
Wages through the termination date, based on Employee’s base salary; (2) the
Monthly Compensation (as defined below) for each one month period for a twelve
(12) month period; (3) all accrued but unpaid paid time off through the
termination date, based on Employee’s then current base salary; (4) all
approved, but unreimbursed, business expenses, provided that a request for
reimbursement of business expenses is submitted in accordance with the Company’s
policies and submitted within five (5) business days of Employee’s termination
date; and (5) all earned and accrued but unpaid Quarterly Bonuses. Employee
shall continue to participate in the Company’s current benefit programs on the
same terms and conditions as active employees and in accordance with the terms
of those programs through a twelve-month period to the extent permitted under
the terms of those programs and applicable law. “Monthly Compensation” shall be
equal to the greater of (x) the average of the total monthly compensation
reported on Employee’s tax returns and attributed to Employee by the Company,
which was paid to Employee by the Company for the two (2) years preceding year
of the date in which the termination occurred or (y) the preceding calendar year
reported on Employee’s tax returns and attributed to Employee by the Company but
in each of this Section 5.b.i.(x) or (i) adding back in contributions made to
deferred compensation plans and group insurance plans of the Company.

 

ii.       The cash amounts or benefits payable under this Section 5.b. shall be
paid ratably according to the regularly scheduled payroll practices of the
Company following the expiration of the Severance Delay Period, with the
payments provided in subsections (1), (3), (4) and (5) of Section 5.b.i. payable
within thirty (30) days, and the payments provided in Section 5.b.i.(2) to be
paid over the relevant time periods specified in those subsections. “Severance
Delay Period” means. except as otherwise modified by the application of Section
13.b, the period beginning on the date of the Employee’s termination of
employment with the Company and ending on the thirtieth (30th) day thereafter.
Notwithstanding the foregoing, in the event that the Employee’s termination of
employment occurs in connection with an exit incentive program or other
employment termination program offered to a group or class of employees, as
defined under the Older Worker Benefit Protection Act, 29 U.S.C. Section 626,
the Severance Delay Period shall mean the period beginning on the date of the
Employee’s termination of employment with the Company and ending on the sixtieth
(60th) day thereafter.

 



5 

 

 

iii.       Except as set forth in this Section 5.b., the Company shall have no
other obligations to Employee for termination pursuant to Sections 4.c.ii,
4.c.vii and 4.c.viii.

 

c.       The Company’s obligation to provide the payments set forth in Section
5.a. and Section 5.b. above shall be conditioned upon the following (the
“Separation Conditions”):

 

i.       Employee’s (or, in the case of Employee’s death or Disability,
Employee’s estate or trustee, as applicable) execution prior to the expiration
of the Severance Delay Period (and the expiration of any applicable revocation
period) of a separation agreement in a form prepared by the Company, which will
include a general release from liability so that Employee will release the
Company and its Subsidiaries from any and all liability and claims of any kind
as permitted by law; and

 

ii.       Employee’s compliance with the restrictive covenants (Sections 6-9)
and all post-termination obligations, including, but not limited to, the
obligations contained in this Agreement.

 

iii.       If Employee refuses to execute (or revokes) an effective separation
agreement as set forth in Section 5.c. above prior to the expiration of the
Severance Delay Period (or if any applicable revocation period has not yet ended
prior to such time), the Company will not provide any payments or benefits to
Employee under Section 5.a. and Section 5.a. until such separation agreement is
executed and becomes effective; provided that if the period during which
Employee can execute an separation agreement (or revoke a previously executed
separation agreement) spans two calendar years, the payment will automatically
commence in the later of the two years, regardless of the year in which Employee
executes the separation agreement. The Company’s obligation to make the
separation payments set forth in Section 5.a. and Section 5.a. shall terminate
immediately upon any breach by Employee of any post-termination obligations to
which Employee is subject.

 

iv.       Except as provided in this Section 5, following termination of
Employee’s employment pursuant to Section 4, the Company shall have no other
obligations for compensation of Employee.

 

d.       Set-Off. If Employee has any outstanding obligations to the Company
upon the termination of Employee’s employment for any reason, Employee hereby
authorizes the Company to deduct any amounts owed to the Company from Employee’s
final paycheck and/or any amounts that would otherwise be due to Employee,
including under Section 6 but only to the extent such set-off is made in
accordance with Treasury Regulation 1.409A-3(j)(4)(xiii). No other set-off shall
be permitted under this Agreement.

 

6.       Confidential Commercial Information.

 

a.       Employee acknowledges that he will be entrusted with all Company
financial information, SEC reporting documents, legal documents, and data
contained within internally employed software, data bases, and computer
operations developed by or for the Company (-Confidential Commercial
Information”); provided, however, that for the purposes of this Agreement
Confidential Commercial Information does not include information (i) that was
publicly available prior to Employee’s disclosure or use thereof; or (ii) that
Employee lawfully received from some person who was not under any obligation of
confidentiality with respect thereto; (iii) that becomes publicly available
other than as the result of any breach of this Agreement by Employee; or (iv)
that is generally known to or readily ascertainable by proper means by other
persons who can obtain economic value from its disclosure or use. Employee
acknowledges that Confidential Commercial Information derives independent
economic value, actual or potential, from not being generally known to, and not
being readily ascertainable by proper means by, other persons who can obtain
economic value from its disclosure or use, and that the Company has made efforts
that are reasonable under the circumstances to maintain the secrecy of
Confidential Commercial Information.

 



6 

 

 

b.       Employee acknowledges that he has been instructed by the Company to,
and agrees that he will, maintain the Company’s Confidential Commercial
Information in a confidential manner. During his employment. Employee will not,
directly or indirectly, disclose any Confidential Commercial Information to any
person or entity not authorized by the Company to receive or use such
Confidential Commercial Information. After the termination of Employee’s
employment, for whatever reason and by whatever party. Employee will not,
directly or indirectly. use or disclose to any person or entity any Confidential
Commercial Information without the prior written authorization of the Company.

 

c.       All documents and other tangible property relating in any way to the
business of the Company that Employee develops or that come into his possession
during his employment are the property of the Company, and Employee will return
all such documents and tangible property to the Company upon the termination of
his employment, or at such earlier time as the Company may request.

 

d.       Employee acknowledges that all of the commercially available software
that the Company uses on its computer system that was not developed specially by
or for the Company is either owned or licensed for use by the Company, and that
the use of such software is governed strictly by the explicit terms and
conditions of licensing agreements between the Company and the publisher of the
software, and Employee agrees to adhere to those terms and conditions. Employee
will not copy, duplicate, download, transfer, or otherwise make personal use of
any software on the Company’s computer system without the Company’s express,
written consent.

 

e.       Employee represents that to the best of his knowledge, the performance
of all the terms of this Agreement and of his duties as an employee of the
Company will not breach any agreement to keep in confidence any proprietary
information that he acquired in confidence prior to his employment under this
Agreement, and that Employee has not entered into, and agrees that he will not
enter into, any agreement either written or oral in conflict with this
Agreement. Employee represents that to the best of his knowledge, Employee has
not brought and will not bring with him to the Company or use in the performance
of his responsibilities at the Company any materials or documents of a former
employer that are not generally available to the public, unless Employee has
obtained express written authorization from the former employer for their
possession and use. Employee represents that he has delivered to the Company a
true and correct copy of any employment, proprietary information,
confidentiality, or non-competition agreement to which he is or was a party with
any former employers. and that is or may be in effect as of the date hereof.
Employee has been instructed not to breach any obligation of confidentiality
that he may have to any former employer, and agrees that he will not commit any
such breach during employment with the Company.

 



7 

 

 

7.       Inventions and Copyrights.

 

a.       Employee acknowledges that, as a part of his duties, during his
employment, he may develop discoveries, concepts, and ideas concerning or
relating to the Business, whether or not patentable, including without
limitation processes, methods, formulas, and techniques, as well as improvements
thereof or know-how related thereto, and concerning any present or prospective
activities of the Company that are published before such discoveries, concepts,
and ideas (“Inventions”).

 

b.       Employee will fully disclose and will continue to disclose to the
Company all Inventions that he makes or conceives, in whole or in part, at this
time or during his employment with the Company.

 

c.       Any and all Inventions will be the absolute property of the Company or
its designees and, at the request of the Company and at its expense, but without
additional compensation. Employee will make application in due form for United
States patents and foreign patents on such Inventions, and will assign to the
Company all his right, title, and interest in such Inventions, and will execute
any and all instruments and do any and all acts necessary or desirable in
connection with any such application for patents or in order to establish and
perfect in the Company the entire right, title. and interest in such Inventions,
patent applications, or patents, and also execute any instrument necessary or
desirable in connection with any continuations, renewals, or reissues thereof or
in the conduct of any related proceedings or litigation.

 

d.       The Company will own the copyright in all materials created by Employee
relating to the Business and eligible for copyright (which will be deemed work
made-for-hire). The Company will have the right to apply for copyright
registration, including any renewals or extension, whether under the laws of the
U.S. or any country having jurisdiction over the copyright. Employee agrees to
execute any documents necessary or appropriate for such registration. The
Company will also own any trademark, service mark or trade name created by
Employee (alone or in conjunction with others) for the Company and used to
identify any present or future product, service, activity, operation, or
function of the Company. The Company may obtain trademark or service mark
protection of the Company’s rights including, at the Company’s discretion,
state, federal and international registration. The Company will own all right,
title, and interest in and to all results and the work product of Employee’s
services for the Company (all of which will be deemed proprietary), free of any
reserved rights by Employee, whether or not specifically enumerated in this
Agreement.

 

8.       Post-Employment Restrictions.

 

a.       Following the termination of Employee’s employment, for whatever reason
and by whatever party, and during any Restrictive Period. Employee will not,
directly or indirectly, on his own behalf or on behalf of any other person or
entity:

 

i.       enter into or engage in any business that provides Competitive Products
or Competitive Services within the Restricted Areas;

 



8 

 

 

ii.       solicit or accept orders for Competitive Products from any person or
entity upon whom he called or with whom he had direct or indirect contact on
behalf of the Company and who at the time of such conduct is a customer or
client of the Company;

 

iii.       solicit or accept orders for Competitive Products from any person or
entity who was a customer or client of the Company during his engagement and who
at the time of such conduct is a customer or client of the Company;

 

iv.       solicit or accept orders for Competitive Products from any person or
entity who at the time of such conduct is a customer or client of the Company;

 

v.       encourage, entice, induce, or influence, directly or indirectly, any
person or entity not to do business with the Company;

 

vi.       encourage, entice, induce, or influence, directly or indirectly, any
person to terminate his or her employment with the Company; or

 

vii.       hire, retain, or offer to hire or retain for the performance of any
service in connection with the marketing, distribution, or sale of any
Competitive Product any person who at the time of such conduct is an employee of
the Company or who was an employee of the Company within the 180-day prior to
such conduct.

 

viii.       solicit or accept orders for Competitive Services from any person or
entity upon whom he called or with whom he had direct or indirect contact on
behalf of the Company and who at the time of such conduct is a customer or
client of the Company;

 

ix.       solicit or accept orders for Competitive Services from any person or
entity who was a customer or client of the Company during his engagement and who
at the time of such conduct is a customer or client of the Company;

 

x.       solicit or accept orders for Competitive Services from any person or
entity who at the time of such conduct is a customer or client of the Company.

 

b.       The Restrictive Periods are: (a) the 90-day period commencing on the
termination of Employee’s employment with the Company (“the First Restrictive
Period”); and (b) the 90-day period commencing on the expiration of the First
Restrictive Period (‘`the Second Restrictive Period”); and (c) the 90-day period
commencing on the expiration of the Second Restrictive Period (“the Third
Restrictive Period”); and (d) the 90-day period commencing on the expiration of
the Third Restrictive Period (“the Fourth Restrictive Period”).

 

c.       The term of any Restrictive Period set forth in this Agreement will be
tolled for any time during which Employee is in violation of any provision of
this Agreement and for any time during which there is pending any action or
arbitration (including any appeal from any final judgment) brought by any
person, whether or not a party to this Agreement, in which action the Company
seeks to enforce this Agreement or in which any person contests the validity of
such agreements and covenants or their enforceability, or seeks to avoid their
performance or enforcement.

 



9 

 

 

d.       “Competitive Products” means any supplies, equipment, products, goods,
or services that are similar to or competitive with supplies. equipment.
products, goods, or services that the Company marketed, distributed, or sold
during Employee’s employment with the Company.

 

e.       “Competitive Services” means any services provided to a client or
competitor of the company that are similar to any services that Employee
performed for the Company during Employee’s employment with the Company.

 

f.       The Restrictive Areas are: (1) the area within a 50 air-mile radius of
any location of the Company at which Employee performed services during his
employment under this Agreement; and (2) Benton County, Washington; and (3) the
state of Washington: and (4) the United States; and (5) any country in which the
Company is conducting business at the time of Employee’s separation from
employment.

 

9.       Non-Disparagement. Employee agrees that during the term of Employee’s
services to the Company, and at any time thereafter, not to make or communicate
any comments or other remarks which are negative or derogatory to the Company or
which would tend to disparage, slander, ridicule, degrade, harm or injure the
Company (or any business relationship of the Company) or any officer,
partnership member, or other employee of the Company or its affiliates.

 

10.       Remedies. Any breach of the duties and obligations imposed upon
Employee by this Agreement would cause irreparable harm to the Company, and the
Company could not be fully compensated for any such breach with money damages.
Therefore, injunctive relief is an appropriate remedy for any such breach. Such
injunctive relief will be in addition to and not in limitation of or
substitution for any other remedies or rights to which the Company may be
entitled at law or in equity, including without limitation liquidated damages
under this Agreement.

 

11.       Change of Control. Notwithstanding anything to the contrary in the
Company’s existing or future incentive plans or any award agreement granted to
Employee thereunder, upon a Change of Control, all of Employee’s outstanding
unvested equity-based awards granted pursuant to the incentive plans, at
Employee’s option, shall vest and become immediately exercisable and
unrestricted, without any action by the Board or any committee thereof. -Change
of Control” shall mean the first of the following events to occur after the
Effective Date:

 

a.       a Person or one or more Persons acting as a group acquires ownership of
stock of the Company that, together with the Company stock held by such person
or group, constitutes more than fifty percent (50%) of the total fair market
value or total voting power of the stock of the Company;

 

b.       the following individuals cease for any reason to constitute a majority
of the number of directors then serving: individuals who, on the Effective Date,
constitute the Board and any new director (other than a director whose initial
assumption of office is in connection with an actual or threatened election
contest, including but not limited to a consent solicitation, relating to the
election of directors of the Company) whose appointment or election by the Board
or nomination for election by the Company’s stockholders was approved or
recommended by a majority of the directors then still in office who either were
directors on the Effective Date or whose appointment, election or nomination for
election was previously so approved or recommended; and

 



10 

 

 

c.       a Person or one or more Persons acting as a group acquires (or has
acquired during the twelve (12) month period ending on the date of the most
recent acquisition by such person or persons) assets from the Company equal to
or more than forty percent (40%) of the total gross fair market value of all of
the assets of the Company determined immediately prior to such acquisition.

 

For purposes of this Section 11,

 

i.       “Person” shall mean a “person” as defined in Section 7701(a)(1) of the
Code, except that such term shall not include (A) the Company (or any Subsidiary
thereof), (B) a trustee or other fiduciary holding securities under an employee
benefit plan of the Company, (C) an underwriter temporarily holding securities
pursuant to an offering of such securities, or (D) a corporation owned, directly
or indirectly, by the stockholders of the Company in substantially the same
proportions as their ownership of stock of the Company.

 

ii.       Stock ownership shall be determined in accordance with the attribution
rules of Section 318(a) of the Code.

 

iii.       The gross fair market value of an asset shall be determined without
regard to any liabilities associated with that asset.

 

iv.       A “Change of Control” shall not be occur (A) by virtue of the
consummation of any transaction or series of integrated transactions immediately
following which the holders of the common stock of the Company immediately prior
to such transaction or series of transactions continue to have substantially the
same proportionate ownership in an entity which owns all or substantially all of
the assets of the Company immediately following such transaction or series of
transactions, and (B) as a result of any primary or secondary offering of
Company common stock to the general public through a registration statement
filed with the Securities and Exchange Commission.

 

12.       Clawback. Notwithstanding anything contained herein to the contrary,
any amounts paid or payable to Employee pursuant to this Agreement or otherwise
by the Company, including, but not limited to, any equity compensation granted
to Employee. may be subject to forfeiture or repayment to the Company in
accordance with Internal Revenue Code Section 409A and pursuant to the clawback
policy as adopted by the Board and as such may be amended by the Board from time
to time, and Employee hereby agrees to be bound by any such policy.

 

13.       Compliance with Code Section 409A.

 

a.       It is intended that each payment or installment of payments provided
under this Agreement is a separate “payment” for purposes of Code Section 409A.

 

b.       Notwithstanding anything to the contrary herein, if the Company
determines (i) that on the date of Employee’s “separation from service” (as such
term is defined under Treasury Regulation 1.409A-1(h)) or at such other time
that the Company determines to be relevant, Employee is a “specified employee”
(as such term is defined under Treasury Regulation 1.409A-1(i)(1)) of the
Company, and (ii) that any payments to be provided to Employee pursuant to this
Agreement are or may become subject to the additional tax under Code Section
409A(a)(I )(B) or any other taxes or penalties imposed under Code Section 409A
if provided at the time otherwise required under this Agreement, then such
payments shall be delayed until the date that is six (6) months after the date
of Employee’s “separation from service” (as such term is defined under Treasury
Regulation 1.409A-1(h)) or, if sooner, the date of Employee’s death. Any
payments delayed pursuant to this Section 13.b. shall be made in a lump sum on
the first day of the seventh month following Employee’s “separation from
service” (as such term is defined under Treasury Regulation 1.409A-1(h)) or, if
sooner, the date of Employee’s death. It is intended that Agreement shall comply
with the provisions of Code Section 409A so as not to subject Employee to the
payment of additional taxes and interest under Code Section 409A. In furtherance
of this intent, this Agreement shall be interpreted, operated, and administered
in a manner consistent with these intentions.

 



11 

 

 

c.       Notwithstanding anything herein to the contrary, a termination of
Employee’s employment shall not be deemed to have occurred for purposes of any
provision of this Agreement providing for the payment of any amounts or benefits
upon or following a termination of employment unless such termination is also a
“separation from service” within the meaning of Code Section 409A, and for
purposes of any such provision of this Agreement, references to a “termination,”
“termination of employment,” “termination date,” or similar terms shall mean
“separation from service.”

 

d.       For the avoidance of doubt, the Company shall pay any amounts that are
due under this Agreement following Employee’s termination of employment, death.
Disability or other event within the periods of time that are specified in this
Agreement, provided, however, that the Company, in its sole and absolute
discretion, shall determine the date or dates on which any such payment shall be
made during such specified period.

 

e.       By accepting this Agreement, Employee hereby agrees and acknowledges
that neither the Company nor its Subsidiaries make any representations with
respect to the application of Code Section 409A to any tax, economic or legal
consequences of any payments payable to Employee hereunder. Further, by the
acceptance of this Agreement. Employee acknowledges that (i) Employee has
obtained independent tax advice regarding the application of Code Section 409A
to the payments due to Employee hereunder. (ii) Employee retains full
responsibility for the potential application of Code Section 409A to the tax and
legal consequences of payments payable to Employee hereunder and (iii) the
Company shall not indemnify or otherwise compensate Employee for any liability
incurred as a result of the failure of this Agreement to comply, in form or
operation, with the requirements of Code Section 409A. The parties agree to
cooperate in good faith to amend such documents and to take such actions as may
be necessary or appropriate to comply with Code Section 409A.

 

14.       Prevailing Party’s Litigation Expenses. In the event of litigation
between the Company and Employee related to this Agreement, the non-prevailing
party shall reimburse the prevailing party for any costs and expenses
(including, without limitation, attorneys’ fees) reasonably incurred by the
prevailing party in connection therewith.

 



12 

 

 

15.       Withholding. All amounts payable to Employee hereunder shall be
subject to required payroll deductions and tax withholdings.

 

16.       Adjudication of Agreement.

 

a.       If any court or arbitrator of competent jurisdiction holds that any
restriction imposed upon Employee by this Agreement exceeds the limit of
restrictions that arc enforceable under applicable law, the parties desire and
agree that the restriction will apply to the maximum extent that is enforceable
under applicable law, agree that the court or arbitrator so holding may reform
and enforce the restriction to the maximum extent that is enforceable under
applicable law, and desire and request that the court or arbitrator do so.

 

b.       If any court or arbitrator of competent jurisdiction holds that any
provision of this Agreement is invalid or unenforceable, the parties desire and
agree that the remaining parts of this Agreement will nevertheless continue to
be valid and enforceable.

 

17.       Modification Or Waiver Of Agreement. No modification or waiver of this
Agreement will be valid unless the modification or waiver is in writing and
signed by both of the parties. The failure of either party at any time to insist
upon the strict performance of any provision of this Agreement will not be
construed as a waiver of the right to insist upon the strict performance of the
same provision at any future time.

 

18.       Notices. Any notices required or permitted under this Agreement will
be sufficient if in writing and sent by certified mail to, in the case of
Employee, the last address he has filed in writing with the Company or, in the
case of the Company, its principal office.

 

19.       Opportunity To Consider Agreement; Legal Representation. Employee
acknowledges that he has had a full opportunity to consider this Agreement, to
offer suggested modifications to its terms and conditions, and to consult with
an attorney of his own choosing before deciding whether to sign it.

 

20.       No Rule Of Strict Construction. The language of this Agreement has
been approved by both parties, and no rule of strict construction will be
applied against either party.

 

21.       Entire Agreement. This Agreement contains all of the agreements
between the parties relating to Employee’s employment with the Company. The
parties have no other agreements relating to Employee’s employment, written or
oral. This Agreement supersedes all other agreements, arrangements, and
understandings relating to Employee’s employment, and no such agreements,
arrangements, or understandings are of any force or effect. The parties will
execute and deliver to each other any and all such further documents and
instruments, and will perform any and all such other acts, as reasonably may be
necessary or proper to carry out or effect the purposes of this Agreement.

 

22.       Assignment Of Agreement. Employee has no right to transfer or assign
any or all of his rights or interests under this Agreement. The Company may
assign its rights and interests under this Agreement to any successor entity as
part of any sale, transfer, or other disposition of all or substantially all of
the assets of the Company.

 



13 

 

 

23.       Headings. The descriptive headings of the paragraphs and subparagraphs
of this Agreement are intended for convenience only, and do not constitute parts
of this Agreement.

 

24.       Counterparts. This Agreement may be executed simultaneously in two or
more counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same instrument.

 

25.       Choice Of Forum. The parties agree that the proper and exclusive forum
for any action or arbitration arising out of or relating to this Agreement or
arising out of or relating to Employee’s employment by the Company will be
Benton County, Washington, and that any such action or arbitration will be
brought only in Benton County, Washington. Employee consents to the exercise of
personal jurisdiction in any such action or arbitration by the courts or
arbitrators of Benton County, Washington.

 

26.       Governing Law. This Agreement will be construed in accord with and any
dispute or controversy arising from any breach or asserted breach of this
Agreement will be governed by the laws of the State of Washington, without
reference to the choice of law principles thereof.

 

[signature page follows]

 

14 

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement on the dates
indicated at their respective signatures below.

 

DATED this 30 day of June, 2017

 

  /s/ Mark Austin   Mark Austin

 



DATED this 30 day of June, 2017



 

  IsoRay, Inc., a Minnesota corporation         By: /s/ Jennifer Streeter   Its:
VP of HR

 



15 

